COURT OF CHANCERY
                                  OF THE
                            STATE OF DELAWARE

 JOHN W. NOBLE                                              417 SOUTH STATE STREET
VICE CHANCELLOR                                             DOVER, DELAWARE 19901
                                                           TELEPHONE: (302) 739-4397
                                                           FACSIMILE: (302) 739-6179


                                November 20, 2014



David W. deBruin, Esquire                    Rachel E. Horn, Esquire
The deBruin Firm LLC                         Richards, Layton & Finger, P.A.
405 N. King Street, Suite 440                920 North King Street
Wilmington, DE 19801                         Wilmington, DE 19801

      Re:    Reid v. Siniscalchi
             C.A. No. 2874-VCN
             Date Submitted: June 12, 2014

Dear Counsel:

      The Plaintiff has sought to vacate confidentiality designations governing

several of the documents in this litigation. This proceeding, of course, is a public

proceeding and, except as may now be authorized under Court of Chancery

Rule 5.1, all pleadings and other documents are available to the public.

      The question is whether the confidentiality designations of the documents

generally are supported by a showing of “good cause” for confidential treatment.

That requires a balancing of the public interest against the harm that public
Reid v. Siniscalchi
C.A. No. 2874-VCN
November 20, 2014
Page 2



disclosure might entail with respect to sensitive nonpublic information.1 Many of

the documents that have been designated as confidential deserved confidential

treatment at one time because they contained information regarding business

strategies, product development, and perhaps governmental relationships. They

are now well over ten years old, and the need for confidential treatment is no

longer apparent. Entity Defendants are correct that age does not necessarily assure

that confidential treatment is no longer warranted.         The Entity Defendants,

however, have not supplied any persuasive reasons for continuing confidential

treatment, and, perhaps more importantly, they offer no reason why the need for

confidential treatment outweighs the public interest in this Court’s proceedings.2


1
  “Those who decide to litigate in a public forum . . . must do so in a manner
consistent with the right[s] of the public . . . .” Al Jazeera Am., LLC v. AT&T
Servs., Inc., 2013 WL 5614284, at *7 (Del. Ch. Oct. 14, 2013). Information in
Court documents cannot be “kept confidential merely because disclosure has the
potential for collateral economic consequences.” Id. at *5.
2
  I am not unmindful of Mr. Amicucci’s affidavit in reaching this conclusion. He
may provide valid reasons for why confidential treatment was warranted years ago.
His concerns, however, lose force with the passage of time. For example, many of
the documents for which the Entity Defendants seek continued confidential
treatment relate to the planning, negotiating, and financing of the satellite project.
Entity Defendants provide no basis to conclude that these presumably stale
documents require further protection.
Reid v. Siniscalchi
C.A. No. 2874-VCN
November 20, 2014
Page 3



      Accordingly, the Motion to Maintain Confidential Treatment is denied and

documents that have been filed in this action and documents that will be filed in

this action, at least without a further and specific showing that confidential

treatment is appropriate for any particular document, will be deemed public.

      I do not claim to have thoroughly reviewed every document that has a

confidentiality designation. Because it is at least conceivable that there may be a

very small number of documents that continue to deserve confidential treatment,

implementation of this order will be stayed for a period of sixty days. In the

absence of further order, the documents will no longer be entitled to a confidential

treatment designation at the end of the sixty-day period.

      IT IS SO ORDERED.

                                       Very truly yours,

                                       /s/ John W. Noble

JWN/cap
cc: Register in Chancery-K